Citation Nr: 18100205
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-33 031
DATE:	March 29, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
New and material evidence having been received, the issue of entitlement to service connection for a left shoulder disability is reopened.
New and material evidence having been received, the issue of entitlement to service connection for a low back disability is reopened.
FINDINGS OF FACT
1.  In a September 2008 decision, the Rating Office (RO) denied the Veterans claims for entitlement to service connection for degenerative joint disease (DJD) of the left shoulder and DJD of the lumbosacral spine; following submission of a Notice of Disagreement (NOD), the RO issued a Statement of the Case (SOC) in July 2009; a substantive appeal or new and material evidence was not received by VA within 60 days of the issuance of the SOC.
2.  Evidence associated with the claims file since the September 2008 denial is new, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for DJD of the left shoulder and DJD of the lumbosacral spine.
CONCLUSIONS OF LAW
1. The September 2008 rating decision denying service connection for DJD of the left shoulder and DJD of the lumbosacral spine is final.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008, 2017). 
2. New and material evidence has been received, and the claims of entitlement to service connection for DJD of the left shoulder and DJD of the lumbosacral spine are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1989 to February 1994. 
In September 2017, the Veteran presented testimonial evidence at a Board hearingheld via videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 
 
New and Material Evidence
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The United States Court of Appeals for Veterans Claims (the Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase raises a reasonable possibility of substantiating the claim as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  
The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
In a September 2008 rating decision, the RO in Huntington, West Virginia denied the Veterans claims of entitlement to service connection for left shoulder DJD and low back DJD.  The Veteran submitted a timely NOD and the RO issued an SOC in July 2009.  The Veteran did not submit a substantive appeal or new and material evidence within 60 days of the issuance of the SOC.  Therefore, the September 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008, 2017).     
The September 2008 denials of service connection for left shoulder DJD and lumbosacral DJD were based on findings that the evidence, particularly a VA examination report, did not demonstrate that the current left shoulder and low back disabilities were related to the Veterans in-service left shoulder and low back injuries.  In support of his petition to reopen the previously-denied claims, the Veteran submitted medical treatise evidence pertaining to osteoarthritis and degenerative spine disease and new evidence including a June 2012 VA physical therapy consult record documenting his report that he always had lower back pain since 1993.   This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the issues of entitlement to service connection for left shoulder DJD and lumbosacral DJD is warranted. 
 
 
REMANDED ISSUES
The issues of entitlement to service connection for a left shoulder and low back disability are remanded for additional development.  A VA examination has not been provided as part of the newly-reopened claims, and new evidence has been added to the file which must be considered.
Additionally, the most-recent VA treatment record in the claims file dates from September 2013.  
 
The matters are REMANDED for the following action:
1.  Obtain any and all of the Veterans updated and otherwise outstanding VA treatment records, including those from September 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  
2.  Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any left shoulder and low back disability present at any point during the relevant appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veterans claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  
After considering the lay and medical evidence of record, the examiner should address the following:   
a)	Whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disability is related to an in-service injury, event, or disease, including a football injury in November 1993 assessed as possible strain/sprain of coracoclavicular ligaments/ soft tissue injury. 
b)	Whether it is at least as likely as not (50 percent probability or greater) that any left shoulder disability (1) began during active service, (2) manifested to a compensable degree within one year after discharge from service, or (3) was noted during service with continuity of the same symptomatology since service.
c)	Whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to an in-service injury, event, or disease, including a documented muscle strain in July 1993 sustained when lifting boxes.
d)	Whether it is at least as likely as not (50 percent or greater probability) that any any low back disability (1) began during active service, (2) manifested to a compensable degree within one year after discharge from service, or (3) was noted during service with continuity of the same symptomatology since service.




 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Solomon, Associate Counsel 

